GENERAL




                                 October 30, 1974


The Honorable Carlos F. Truan                    Opinion No. H- 437
Chairman, Committee on Human Resources
House of Representatives                         Re:   State share in aid to
Austin, Texas 78767                                    dependent children
                                                       under Art. 3, Sec. 51-a
                                                       of the Texas Constitution
Dear Representative    Truatu                          and Art. 695c, V. T. C. S.

    On behalf of the Committee on Human Resources of the House of
Representatives you have asked our opinion on three questions having to
do with the interrelationship of federal funds and state contributions for
welfa’re payments under Article 3, Sec. 51-a. Texas Constitution and
Article 695c, Sec. 4, V. T. C. S. Paraphrasing, they are:

           (1) Does the Legislature have the authority to
       authorize a matching formula of 50% state dollars
       with 50% federal dollars for individual grants to
       recipients of Aid to Families with Dependent Children?

            (2) Has the Legislature required.any minimum
        percentage of matching federal funds for AFDC?

             (3) Has the Legislature empowered the State
        Department of Public Welfare to prescribe policies
        by rules and regulations amending state statutes
        in order to acquire matching federal dollars to the
        fullest extent possible if the state statutes are not
        found to be in conflict with federal statutes and regu-
        lations?

    Section 51-a.   Article   3, in part, provides:

            The Legislature shall have the power, by
        General Laws, to provide, subject to limitations
        herein contained, and such other limitations,




                                     p. 2019
The Honorable Carlor F.   Truan. page 2      (H-437)




       restrictions and regulations as may by the Legis-
       lature be deemed expedient. for assistance grants
       to and/or medical care for, and for rehabilitation
       and any other services included in the federal laws
       as they now read or as they may hereafter be amended,
       providing matching funds to help such families and
       individuals attain or retain capability for independence
       or self-care,  and for the payment of assistance grants
       to and/or medical care for, and for rehabilitation and
       other services to or on behalf of:

              (1) Needy aged persons . . .

              (2) Needy individuals who are totally
              and permanently disabled . . .

              (3)   Needy blind persons:   . . .

              (4) Needy dependent children and the
              caretakers of such children.

           The Legislature may prescribe such other eligibility
       requirements for participation in these programs as it
       deems appropriate.

           The Legislature shall have authority to enact approp-
       riate legislation which will enable the State of Texas to
       cooperate with the Government of the United States in
       providing assistance to and/or medical care on behalf
       of needy persons . . . provided that the maximum amount
       paid out of state funds to or on behalf of any needy person
       shall not exceed the amount that is matchable out of
       federal funds . . .

           Provided further, that if the limitations and restric-
       tions herein contained are found to be in conflict with
       the provisions of appropriate federal statutes, as they
       now are or as they may be amended to the extent that
       federal matching money is not available to the state for




                                 p. 2020
     The Honorable      Carlos F.   Truan, page 3   (H-437)
.-




            these purposes, then and in that event the Legls-
            lature is specifically authorized and empowered
            to prescribe such limitations and restrictions
            and enact such laws as may be necessary in order
            that such federal matching money will be avail-
            able for assistance and/or medical care for or on
            behalf of needy persons.

         Article 695~. V. T. C. S., the Public Welfare Act of 1941, in Sec. 4
     thereof, delineates the powers and responsibilities of the State Department
     of Public Welfare in the administration of welfare activities of the State.
     It provides, in Subsection (12):

                Notwithstanding any other . . . law, the State
            Department of Public Welfare is authorized and em-
            powered, . . . in order that Federal matching money
            will be avilable for public welfare programs . . .
            to extend the scope of the public welfare programs
            and the services provided . . . so as to include , . . .
            the entire range of public welfare assistance and/or
            services . . . as may be prescribed or authorized
            under Federal laws and rules and regulations, as
            they now are or as they may hereafter be amended.

            .   .   .


                If any portion of the public welfare laws or amend-
            ments thereto are found to be in conflict with the pro-
            visions of the appropriate Federal statutes, as they
            now are or as they may hereafter be amended, then
            and in that ever&the State Department of Public
            Welfare is specifically authorized and empowered
            to prescribe by means of rules and regulations
            such policies as may be necessary in order that the
            State may receive and expend Federal matching funds
            to the fullest extent possible within the Constitutional
            provisions relating to public welfare and in accordance
            with the provisions of this Act and the Federal statutes
            as they now are or as they may hereafter be amended
            and within the limits of appropriated funds.




                                          p. 2021
The Honorable Carlo6 F. Truan, page 4      (H-437)




    By amendments to the federal laws in 1972, most welfare programs
based on federal matching funds were repealed as of January 1, 1974.
P. L. 92-603, Sec. 303(a), p.1737 (1972). However, although the federal
laws (42 U.S. C. Sec. 601, et seq. ) providing for grants to states for
aid to needy families with dependent children were amended [P. L. 92-603.
Sec. 299E(e), p. 1711, for example], that program of matching federal and
state funds was not repealed.

    Our answers to your questions are based on the law as it has existed
both before and after the adoption of P. L. 92-603.  To your first question
we answer thatthe Legislature does       have   author’ity  ‘to’enact
legislation authorizing a matching formula of 50% state dollars with 50%
federal dollars for grants for and to needy families with dependent children.

    As to your second question, it is our opinion that Article 695~. Sec. 4(12),
quoted above, was designed to take maximum advantage of the federal program.
We are unable to discern any statutory limitation on the minimum percentage
of matching federal funds for AFDC.

    Your third question involves the rule-making authority of the Department
of Public Welfare in instances where state and federal law do not conflict.

     It is our conclusion that the Legislature has not attempted to empower
the Department of Public Welfare to prescribe policies by rules and regu-
lations altering the effect of state statutes if a contlict does not exist
between state statutes and federal statutes or regulations which would
deprive the state of federal funds were the conflict not resolved.

   Your third question is narrow and this response is limited accordingly.
We do not pass upon the scope or the validity of any delegation of power
which the Legislature has made to the Department of Public Welfare.

                         SUMMARY

             The Legislature has the authority to enact welfare
        legislation which utilizes a formula of matching dollar
        for dollar all federal funds available for individual
        grants to recipients of Aid to Families with Dependent
        Children.   The Legislature has not attempted to empower




                                 p. 2022
The Honorable Carlos   F. Truan,   page 5    (H-437)




       the Department of Public Welfare to prescribe
       policies by rules and regulations altering the
       effect of state statutes if a conflict does not
       exist between state statutes and federal statutes
       or regulations which would deprive the state of
       federal funds were the conflict not resolved.


                                       Very truly yours,




                                   u   Attorney General of Texas




        wx--f
DAVID M. KENDALL,
Opinion Committee
                        Chairman




                                   p. 2023